Citation Nr: 0812295	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to 
November 2002.  The veteran also has over 20 years of service 
in the Air National Guard of New Hampshire.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO).  The issues on 
the cover page have been recharacterized to better reflect 
the veteran's contentions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
This duty includes assisting the veteran in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

During the course of this appeal, after the case was received 
at the Board, the veteran submitted a request for VA to 
obtain certain medical records that may be relevant to these 
claims.  To ensure compliance with VA's duty to assist under 
38 C.F.R. § 3.159(c)(1), this claim is remanded so that 
attempts can be made to obtain relevant outstanding records 
identified by the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding her claims.  The letter 
must inform the veteran about the 
information and evidence that is necessary 
to substantiate the claims, notify her of 
the type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.  Instructions as to 
substantiating claims for entitlement to 
service connection for PTSD based on non-
combat experiences should also be 
included.  

The veteran should be specifically 
requested to provide name, date, and 
address information for all treatment 
providers who treated her for a 
psychiatric condition since January 2007, 
and to provide releases for any other 
relevant treatment records she believes VA 
has not yet obtained.  She should 
specifically be asked to provide signed 
release forms, with full address 
information, for relevant outstanding 
records from Frisbie Memorial and her 
psychologists Sarah Avery and Sondra 
Vallery.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  An 
appropriate amount of time should be 
allowed for response.

2.  After securing the necessary release 
forms, all relevant records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If one or both of the 
determinations remain(s) adverse to the 
veteran, she and her representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



